In an action to recover damages for medical malpractice, the plaintiff appeals from an order of the Supreme Court, Westchester County (Nastasi, J.), entered August 12, 2002, which granted the motion of the defendant Yonkers General Hospital for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed, with costs.
Yonkers General Hospital established its prima facie entitlement to judgment as a matter of law by demonstrating that the plaintiff was treated by private attending physicians who were not its employees and to whom the plaintiff was referred by his regular physician (see Orgovan v Bloom, 7 AD3d 770 [2004]; Ventura v Beth Israel Med. Ctr., 297 AD2d 801, 802-803 [2002]). In opposition, the plaintiff failed to raise a triable issue of fact (see Klippel v Rubinstein, 300 AD2d 448, 449 [2002]). Altman, J.P., Crane, Fisher and Lifson, JJ., concur.